DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Remarks
Claims 1, 4-5, 8-10 and 12-15 are pending.
Claims 2-3, 6-7, 11, and 16-17 are cancelled.

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/23/2022, with respect to the rejections of claims 1, 4-5, 8-10 and 12-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US Pat Pub No. 2011040355A1 granted to Francis in view of US Pat Pub No. 20040076921 A1  granted to Goftman et al. and in yet further view of US Pat Pub No. 20020138120 granted to Whitehurst.

Claim Objections
Claim1 is objected to because of the following informalities: 
Claim 1 recites “contracting to the emergent light” should be changed to “contracting the emergent light”. 
Claim 1 recites “a user attached to the contactable photocosmetic device”. This language appears to require a user to be attached to the device, rather than requiring the device to be attached to a user. Recommended language is “the contactable photocosmetic device configured to attach to a user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a user” in line 33; it is unclear and indefinite whether this is the same user as in line 16 or not. 
Dependent claims 4-5, 8-10 and 12-15 are rejected for depending on rejected claim 1.
Claim 4 recites the limitation “one light source component” in line 1. It is unclear and indefinite whether this is the same “a light source component” of claim 1 or not. 
Claim 4 recites the limitation “one or more phototherapy components” in lines 1-2. It is unclear and indefinite whether this is the same “phototherapy component” of claim 1, it includes the “phototherapy component” of claim 1, or not. Please note that if the limitation “one or more phototherapy components” is in addition to the “phototherapy component” of claim 1, the examiner recommends using a language such as “the phototherapy system further comprises…” to clarify this point.  
Claim 4 recites the limitation “one or more light guide components” in line 1. It is unclear and indefinite whether this is the same “light guide component” of claim 1, it includes the “light guide component recited” of claim 1, or not. Please note that if the limitation “one or more light guide components” is in addition to the “light guide component” of claim 1, the examiner recommends using a language such as “the phototherapy system further comprises…” to clarify this point.  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-5, 8-10, and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “a user attached to the contactable photocosmetic device”. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted, configured to be attached/worn). Claims 4-5, 8-10, and 12-15 are also rejected for depending on claim 1, inheriting the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20110040355A1 granted to Francis (hereinafter “Francis”) in view of US Pat Pub No. 20040076921 A1  granted to Goftman et al. (hereinafter “Goftman”) in yet further view of US Pat Pub No. 20020138120 granted to Whitehurst (hereinafter “Whitehurst”).
Regarding claim 1, Francis discloses a phototherapy system (figs 5 and 6, paras 0034 and 0037 system associated with “phototherapy mask”), comprising a light source component (fig. 6, para 0037 “LED 20”), a phototherapy component (fig 5, para 0034 “phototherapy mask 10) and a light guide component arranged between the light source component and the phototherapy component (fig. 6, para 0034 “fiber-optic bundle 14”; it is noted that a first section of the fiber-optic bundle 14 is considered to be the light guide), wherein, the light source component comprises: a light source module (para 0037 “LED 20”) and a power supply module electrically connected thereto (para 0037 “A transformer (not shown) supplies 3.2 V, 350 mA DC electrical power to the LED through the power cable 21”), a heat dissipation module (para 0037 “heat sink 25”) and a beam shaping module respectively connected with the light source module (para 0037 the inner surface of the “light module 13” in combination with the “spherical or parabolic reflector 24” in combination with the “focusing lens 22”), and a light guide interface connected with the beam shaping module and aligned with a center of the beam shaping module, the light source component is connected with the light guide component via the light guide interface (fig. 6, it is noted that the claim does not provide any limitations regarding what the “light guide interface” is, therefore, the light guide interface is considered to be either the filter 23, or the opening of the optical fiber in the bundle 14); the phototherapy component comprises a contactable photocosmetic device (para 0034 “hub 12 of mask 10”); wherein, the power supply module is used for supplying power for the light source module (para 0037 “A transformer (not shown) supplies 3.2 V, 350 mA DC electrical power to the LED through the power cable 21”), the light source module is used for emitting emergent light (fig. 6, para 0037 “LED 20”), the beam shaping module is used for performing beam shaping and contracting to the emergent light (para 0037 “focusing lens 22” and “reflector 24”), the light guide component is used for guiding the emergent light after the beam shaping and contracting to the phototherapy component and provide phototherapy to a user through the phototherapy component (fig 6, para 0037 “The light from the LED 20 is focused on the end of the fiber-optic bundle 14”) and the heat dissipation module is used for exhausting thermal energy generated by the light source module (para 0037 “The heat sink 25 dissipates heat from the LED 20 to the ambient air.”); the light source module is an LED light source or a laser light source  (para 0037 “LED 20”), the beam shaping module comprises lens (para 0037 “lens 22”), the lens is used for compressing an emergence angle of the emergent light after the spectral mixing, to obtain emergent light after the beam shaping and contracting (para 0037 “a focusing lens 22”), the light guide component is used for guiding the emergent light after the beam shaping and contracting to the optical fiber layer to provide phototherapy to a user attached to the contactable photocosmetic device (fig. 5, para 0034 “fiber-optic bundles 14”; it is noted that this is considered to be the section of fiber-optic 14 extending throughout the mask), the contactable photocosmetic device is a contactable facial mask (fig. 5, para 0034 “phototherapy mask 10”), a contactable nasal mask (fig. 5, para 0034 “phototherapy mask 10”) or a contactable eye mask (fig. 5, para 0034 “phototherapy mask”; it is noted that only one of the contactable masks named above is being required).
Francis discloses having a reflector (here, light guide post) that is conically shaped, wherein the first end has a smaller cross-sectional area than the second end, and reflect stray light toward the focusing lens. The light guide post is directly optically coupled with the light source; the lens and the light guide post and the plano convex lens are along the same line (Fig. 6). The reflector of Francis presents the same general shape and concept and is thereby understood to provide at least some of the same functions of the light guide post as claimed. Therefore, Francis is understood to provide a reflector that performing spectral mixing on the emergent light emitted by the light source module and compressing an emergence angle of the emergent light. Francis, however, fails to disclose providing a light guide post having a first end adjacent to the light source module, and a second end, away from the light source module, and the lens being a plano convex lens.
Gofman teaches a lighting device having a light source in shape of an LED 22, heat sink, a conical reflector (figs 8a-b) to collimate the light emitted by the LED (para 0039) and a planar-convex lens 29 for further focusing and concentrating light rays produced by reflector (lens 27) towards an input surface 33 of the fiber optic assembly (para 0042). This shows that it is known to provide the collimating element to provide the predictable result of directing rays of the incident light beam toward the receiving end of the fiber optic bundle and to additionally provide a plano-convex element for providing the predictable result of causing the directed rays to substantially all fall on a surface area of the receiving end to improve the effectiveness of reflector (Claim 16, para 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Francis with the teachings of Gofman to provide the reflector in such position. The combination of the reflector with a plano-convex lens provides the predictable result of improving the effectiveness of reflector in directing rays of the incident light beam toward the receiving end of the fiber optic bundle.

Francis as modified by Gofman renders the limitations above obvious but fails to disclose providing an optical fiber layer having a second optical fiber filament distributed therein and connected with the light guide component, the second optical fiber filament is arranged or interwoven more densely in an area of the mask that is intended to be attached to the nose and its surrounding region of the user, and/or in an area of the mask that is intended to be attached to the upper and lower regions near at least one of the eyes and the region around the corners of at least one of the eyes of the user.  
Whitehurst teaches a wearable garment having a fiber optic fabric, having optical fibers connected to a light source (abstract, para 0043). Whitehurst teaches that the output intensity of the material can be increased by increasing the number of fiber optic fabric layers 1 or by a combination of increased power and increased number of layers 1. Whitehurst additionally shows that although the optical fiber layer generally emits uniform light across the fabric layer (para 0028), different number of fiber optic layers, thickness, diameters may be used depending on the treatment and treatment area (para 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Francis as modified by Gofman with the teachings of Whitehurst to provide using different number, layer and/or thickness of fiber optics in order to provide the predictable result of providing different light outputs to different part of the body as desired by the treatment. 

Regarding claim 4, Francis as modified by Gofman and Whitehurst (hereinafter “modified Francis”) renders the phototherapy system of claim 1 obvious as recited hereinabove, Francis discloses wherein, the phototherapy system comprises one light source component (fig. 6, para 0034 “light modules 13”), one or more phototherapy components (para 0034 “hub 12”) and one or more light guide components corresponding thereto (para 0034 “fiber-optic bundle 14”).  

Regarding claim 5, modified Francis renders the phototherapy system of claim 4 obvious as recited hereinabove, Francis discloses wherein, the light source component comprises: one power supply module (para 0037 “A transformer (not shown) supplies 3.2 V, 350 mA DC electrical power to the LED through the power cable 21”), one heat dissipation module  (para 0037 “heat sink 25”), one or more light source modules (fig. 6, para 0037 “LED 20”) and one or more beam shaping modules corresponding thereto (para 0037 “a focusing lens 22”) and one or more light guide interfaces corresponding thereto (fig. 6, it is noted that the claim does not provide any limitations regarding what the “light guide interface” is, therefore, the light guide interface is considered to be either the filter 23, or the opening of the optical fiber in the bundle 14), wherein, each light source module corresponds to a group of the beam shaping modules and a group of the light guide interfaces (fig. 6, para 0034 “Each fiber-optic bundle 14 comprises 200 optical fibers… coupling the fiber-optic bundles 14 at both ends to a light module 13”).  

Regarding claim 8, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Whitehurst teaches wherein, the optical fiber layer forms a whole piece of optical fiber fabric in the form of the second optical fiber filament in a certain layout, or the optical fiber layer forms a whole piece of optical fiber fabric in the form of the second optical fiber filament which is interwoven in the optical fiber layer and is woven together (fig. 3, para 0054 “fiber optic fabric layers 12 are formed from optical fibers 14 that are placed adjacent and in parallel to one another”); wherein, the light guide component transmits the emergent light after the beam shaping (See rejection of claim 1) and contracting to the second optical fiber filament, to allow the emergent light in the optical fiber fabric after the beam shaping and contracting, to form a surface light source (fig. 3, para 0054, light emitting from each “layer 12”).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Francis with the additional teachings of Whitehurst to provide using different number, layer and/or thickness of fiber optics in order to provide the predictable result of providing different light outputs to different part of the body as desired by the treatment.

Regarding claim 9, modified Francis renders the phototherapy system of claim 8 obvious as recited hereinabove, Whitehurst teaches wherein, the contactable photocosmetic device further comprises a contact layer (fig. 3, layer contacting the user) and a reflective layer (para 0055 “reflecting layer 6”), wherein, the optical fiber layer has one surface fitted and connected with the contact layer, and another surface fitted and connected with the reflective layer (fig. 3; the optical fabric layer 12 is in contact with reflecting layer 6, and diffusing layer 5 which is understood to be the contact layer) in order to reflect the escaped lights inwards (para 0015).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Francis with the additional teachings of Whitehurst to provide details on the applicator such as providing a reflective layer to provide the predictable result of reflecting escaped lights inwards. 


Regarding claim 10, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Whitehurst teaches wherein, an edge of the optical fiber layer is provided with a docking interface, two ends of the light guide component are respectively provided with a connection interface connected with the light source component and the contactable photocosmetic device, wherein, the connection interface on one end of the light guide component is connected with the light guide interface, the connection interface on the other end of the light guide component is connected with the docking interface of the optical fiber layer; the docking interface secures the second optical fiber filament into a bundle of optical fiber via a hoop (para 0036, Figs 1-2 “The ends of the optical fibers 2 of the fiber optic layers 1 are brought together and formed into a fiber optic bundle 8. The ends are then terminated, polished and fixed, for example by adhesive, into a connector 9 for connection to a suitable PDT light source (not shown) emitting,”).  This allows the light from the light source to be transmitted to the optical fiber layer to provide a fabric or garment that would provide the predictable result of providing a flexible PDT source for treatment of skin conditions (para 0044). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Francis with the additional teachings of Whitehurst to provide connection between the light source and the fabric or garment that would provide the predictable result of providing a flexible PDT source for treatment of skin conditions.

Regarding claim 12, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Francis discloses wherein, the heat dissipation module comprises a radiator (para 0023 “LEDs are positioned around the perimeter of the mask and are connected to heat sinks with heat dissipating means, such as fins”; ), wherein, the light source module is fixedly connected with a surface of the radiator of the heat dissipation module (para 0023 “LEDs are positioned around the perimeter of the mask and are connected to heat sinks”).  Although and a fan is not disclosed, Francis teaches the heat sink having fins and extending outward from the mask premier to provide the cooling using ambient atmosphere. It is understood that a fan and the ambient atmosphere provide similar cooling air through the fins of the heat sink. Therefore, it is understood that a fan could alternatively be used to provide cooling air to the fins of the heat sink to provide the predictable result of providing a cooling air through the fins more quickly and efficiently.  

Regarding claim 13, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Francis discloses wherein, the power supply module comprises: a control circuit, a direct constant current drive power supply and a battery (para 0037 “A transformer (not shown) supplies 3.2 V, 350 mA DC electrical power to the LED through the power cable 21”; it is noted that the transformer is considered to be the “battery”, DC electrical power is understood to be the “direct constant current drive power supply” and a control circuit is understood to be included to provide circuitry of the device.).  

Regarding claim 14, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Francis discloses switching wavelength and/or intensity of the emergent light, or adjusting a lighting mode (para 0037 “Interchangeable color filters 23 between the focusing lens 22 and the fiber-optic bundle 14 are used to select the proper wavelength of light for the desired phototherapy treatment.”); Gofman teaches the light source component is provided with a button (Fig. 10, “trigger for operating the curing light.”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Francis with the additional teachings of Gofman to provide a button/trigger to provide the predictable result of controlling the device.

Regarding claim 15, modified Francis renders the phototherapy system of claim 1 obvious as recited hereinabove, Francis discloses wherein, the phototherapy component is provided with two sets of corresponding fixation buckles, for fixing the phototherapy component to a treated site of the user during treatment process (para 0036 “The mask 10 is snuggly fitted to the face by a series of adjustable straps”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792